DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17-23and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahuzac (EP 0557140 B1) and Lambert (US 5294773).

As to claim 17, Cahuzac discloses a system to place one or more rovings of a composite material on a substrate (see paragraphs 0071-72, disclosing “The invention lies in the field of techniques for developing high-temperature load-bearing structures, of a fiber-reinforced composite material with a vitreous matrix”), comprising: 
a roving laying head (“depositing head 8”) configured to lay at least one roving (see the translation, disclosing “The prepreg wire 5 delivered by a spool 6 is applied to the mandrel by a depositing wheel 7 forming part of a depositing head 8. The wheel is arranged on a metal support 9 which forms part of the depositing head 8 itself even mounted on a slide.”); 
at least one plasma torch (“plasma gun 9”) mounted on the roving laying head (see the translation, disclosing that “On the support 9 is also mounted a plasma gun 11”), wherein the plasma torch creates at least one plasma jet to heat said at least one roving to be laid on the substrate.  .

Cahuzac does not disclose an electric generator or that the plasma torch is supplied with power by the electric generator, or that said at least one plasma torch being further supplied with at least one plasma forming fluid to generate at least one plasma jet. 
However, Lambert discloses an electric generator, that the plasma torch is supplied with power by the electric generator (see claim 1, disclosing “a rectifier (4) fed by an electrical mains (5) and supplying a DC supply voltage to said electrodes (2, 3) of said torch;”), and that said at least one plasma torch being further supplied with at least one plasma forming fluid (see claim 1, reciting “feeding said torch with plasma-generating gas”) to generate at least one plasma jet.  See column 3, line 65, disclosing “The control system includes program control means 14, for example a computer or automatic machine, for controlling the torch 1. An operator or a process-supervising computer (which are not shown) may put into the control means 14 desired reference values by display at inputs 15, 16, 17 of an interface device 18. The inputs 15, 16 and 17 enable, for example, reference values for the electrical power, the thermal power and the temperature of the blast/plasma-jet mixture to be displayed.”

As to claim 18, the apparatus of Cahuzac and Lambert is capable of being operated such that said at least one plasma jet is operated in a laminar flow regime.

As to claim 19, Cahuzac discloses and is capable of operation such that said at least one plasma torch comprises a support configured to orient said at least one plasma jet towards a compaction line, between said at least one roving and the substrate, to heat surfaces of said at least one roving and the substrate proximal to the compaction line.  See the translation, which recites that “On the support 9 is also mounted a plasma gun 11, the outlet nozzle 12 of which is oriented in the direction of the base of the roller, that is to say in the direction of the point of application of the wire 5 on the mandrel.”
See marked up Figure 3 below:

    PNG
    media_image1.png
    916
    940
    media_image1.png
    Greyscale


As to claim 20, Cahuzac discloses a pressure roller (“roller 7”) to crush said at least one roving onto the substrate.  See the translation, disclosing that “By rotation of the mandrel 1, the wire 5 delivered by the coil, is driven under the roller 7 which crushes it at the place heated to the melting temperature of the glass by the gun.”

As to claim 21, Cahuzac discloses a wire guide tube 14, which is capable of operation as a heat shield placed between said at least one plasma jet and the pressure roller, and also capable of operation between said at least one roving and the pressure roller to protect a surface of the pressure roller, exposed to a heat flow from said at least one plasma torch, from overheating.

As to claim 22, official notice is taken that it is well known and conventional to utilize shielding element in composite manufacturing in order to function as an aeraulic containment screen comprising two partitions of a planar shape placed on either side of the pressure roller.

As to claim 23, official notice is taken that it is well known and conventional to utilize a cooling system comprising at least one cooling roller made of a heat-conducting material to cool the pressure roller by conduction.

As to claim 32, Cahuzac as modified by Lambert discloses that the plasma torch is controllable.  Additionally, duplication of parts is obvious.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an arrangement  said at least one plasma torch is configured to generate a plurality of plasma jets, each plasma jet having at least one of an electric power supply and an independently controllable gas flow supply, said each plasma jet being arranged in a same plane parallel to a compaction line between said at least one roving and the substrate as a duplication of the known parts.

As to claim 33, Cahuzac does not disclose a regulating system to control a plasma-torch heating power, the regulating system comprising one or more temperature sensors to measure a temperature at one or more points of a heating zone on at least one of the substrate and said at least one roving being laid; and wherein the temperature measure is used, directly or after at least one of a spatial and a temporal processing, to control the plasma-torch heating power to a set temperature.
However, Lambert makes obvious a regulating system to control a plasma-torch heating power, the regulating system comprising one or more temperature sensors to measure a temperature at one or more points of a heating zone on at least one of the substrate and said at least one roving being laid; and wherein the temperature measure is used, directly or after at least one of a spatial and a temporal processing, to control the plasma-torch heating power to a set temperature.  Lambert teaches in column 2, line 42 that “the system in accordance with the present invention includes additional measuring means for determining the flow rate, the inlet temperature and the outlet temperature of the fluid (demineralized water, for example) for cooling the torch, these additional measuring means supplying their measurements to said control means, the flow rate of the cooling fluid, combined with said inlet and outlet temperatures, enables, to a first approximation, heat losses in the torch to be determined, so that said control means can take them into account in order to establish the electrical reference power from a thermal reference power.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a regulating system to control a plasma-torch heating power, the regulating system comprising one or more temperature sensors to measure a temperature at one or more points of a heating zone on at least one of the substrate and said at least one roving being laid; and wherein the temperature measure is used, directly or after at least one of a spatial and a temporal processing, to control the plasma-torch heating power to a set temperature so that said control means can take them into account in order to establish the electrical reference power from a thermal reference power as taught by Lambert.

As to claim 34, Cahuzac and Lambert as combined are capable of using a plasma wherein said at least one plasma forming fluid comprises an argon-nitrogen mixture comprising 10% to 50% of argon by volume.  See also MPEP 2114 and 2115 (manner of using an apparatus does not differentiate apparatus claims).

As to claim 35, Cahuzac and Lambert as combined are capable of using a mixture wherein the argon-nitrogen mixture comprises 15% to 30% of argon.  See also MPEP 2114 and 2115 (manner of using an apparatus does not differentiate apparatus claims).

As to claim 36, Cahuzac and Lambert as combined in claim 17 above also disclose and make obvious method for placing one or more rovings of a composite material on a substrate implemented by the system of claim 17, comprising heating said one or more rovings to be laid onto the substrate with said at least one plasma jet.  See Cahuzac and Lambert as cited above.


Claim(s) 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahuzac (EP 0557140 B1) and Lambert (US 5294773) as applied to claims 17-23 and 32-36 above, and further in view of Fabel (US 4674683).

As to claim 26, Cahuzac does not disclose said at least one plasma torch is configured to generate at least one gaseous cooling and protecting jet directed towards a periphery of a desired heat laying zone, in a direction parallel to at least one hot plasma jet, said at least one gaseous cooling and protecting jet being operated in a laminar regime, and said at least one gaseous cooling and protecting jet being generated either by a dedicated nozzle or a plasma nozzle operating at zero or less than 10% of a nominal heating power.
However, Fabel teaches a tangential gas flow regulator, which reads on the limitation of at least one plasma torch is configured to generate at least one gaseous cooling and protecting jet directed towards a periphery of a desired heat laying zone, in a direction parallel to at least one hot plasma jet, said at least one gaseous cooling and protecting jet being operated in a laminar regime, and said at least one gaseous cooling and protecting jet being generated either by a dedicated nozzle or a plasma nozzle operating at zero or less than 10% of a nominal heating power. Column 4, line 48 teaches that:
(10) FIG. 2 is a sectional view through gas distribution ring 28 and shows both radial (26,26A) and tangential (36,36A) gas inlet orifices which admit plasma forming gas into plenum 24 surrounding cathode member 14 while a single radial inlet port and a single tangential inlet port are sufficient for the practice of the invention, it is preferred to have multiple ports of each type; accordingly, two of each type are illustrated in FIG. 2. In accordance with the present invention, the radial and the tangential inlet gas flow must be separately controllable. A gas supply system which accomplishes this, schematically shown in FIG. 2, includes radial gas flow lines 38 and 40 which are supplied with gas through a radial gas flow regulator 42 from a gas source 44. Similarly, gas lines 46 and 48 are connected in common to the two tangential gas ports 36 and 36A for supply of gas through the tangential flow regulator 50 from a gas source 52. of course, if the gases supplied to the two different systems are the same, the gas sources 44 and 52 may be combined.
(11) The radial gas flow regulator 42 may be provided with a manual adjustment, as symbolically denoted by an adjustment knob 54. Similarly, the tangential gas flow regulator 50 may be provided with a manual adjustment control as represented symbolically by an adjustment knob 56.” 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized at least one plasma torch is configured to generate at least one gaseous cooling and protecting jet directed towards a periphery of a desired heat laying zone, in a direction parallel to at least one hot plasma jet, said at least one gaseous cooling and protecting jet being operated in a laminar regime, and said at least one gaseous cooling and protecting jet being generated either by a dedicated nozzle or a plasma nozzle operating at zero or less than 10% of a nominal heating power in order to achieve tangential control as disclosed in Fabel.

As to claim 27, the apparatus of Cahuzac, Lambert and Fabel as combined in claim 26 above is capable of operation as a dedicated nozzle or said plasma nozzle operating at 2% to 5% of the nominal heating power.

As to claim 28, Cahuzac does not disclose wherein said at least one plasma torch comprises nozzles configured to generate, via outlet orifices, gaseous cooling and protecting jets arranged laterally on either side of a plasma heating jet along an axis parallel to a compaction line.
However, Fabel is capable of operation wherein said at least one plasma torch comprises nozzles configured to generate, via outlet orifices, gaseous cooling and protecting jets arranged laterally on either side of a plasma heating jet along an axis parallel to a compaction line.  Column 4, line 48 teaches that:
(10) FIG. 2 is a sectional view through gas distribution ring 28 and shows both radial (26,26A) and tangential (36,36A) gas inlet orifices which admit plasma forming gas into plenum 24 surrounding cathode member 14 while a single radial inlet port and a single tangential inlet port are sufficient for the practice of the invention, it is preferred to have multiple ports of each type; accordingly, two of each type are illustrated in FIG. 2. In accordance with the present invention, the radial and the tangential inlet gas flow must be separately controllable. A gas supply system which accomplishes this, schematically shown in FIG. 2, includes radial gas flow lines 38 and 40 which are supplied with gas through a radial gas flow regulator 42 from a gas source 44. Similarly, gas lines 46 and 48 are connected in common to the two tangential gas ports 36 and 36A for supply of gas through the tangential flow regulator 50 from a gas source 52. of course, if the gases supplied to the two different systems are the same, the gas sources 44 and 52 may be combined.
(11) The radial gas flow regulator 42 may be provided with a manual adjustment, as symbolically denoted by an adjustment knob 54. Similarly, the tangential gas flow regulator 50 may be provided with a manual adjustment control as represented symbolically by an adjustment knob 56.” 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein said at least one plasma torch comprises nozzles configured to generate, via outlet orifices, gaseous cooling and protecting jets arranged laterally on either side of a plasma heating jet along an axis parallel to a compaction line in order to achieve tangential control as taught in Fabel.

As to claim 29, changes in size and shape is obvious, as is duplication and rearrangement of parts.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein the outlet orifices comprise oblong sections with an axis perpendicular to a direction of the outlet orifices, thus forming a jet of a planar shape perpendicular to a compaction line as an obvious changes in size and shape is obvious, and duplication and rearrangement of parts the apparatus of Cahuzac, Lambert and Fabel as combined in claim 28.

As to claim 30, changes in size and shape is obvious, as is duplication and rearrangement of parts.  MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein the outlet orifices comprise rectangle sections, oval outlet sections, a hybridization of rectangle and oval shapes, or triangular sections with long sides or bases arranged parallel to a direction of said at least roving to be laid as an obvious changes in size and shape is obvious, and duplication and rearrangement of parts the apparatus of Cahuzac, Lambert and Fabel as combined in claim 28.

As to claim 31, the apparatus of Cahuzac, Lambert and Fabel as combined in claim 26 above is capable of operation wherein a fluid for said at least one gaseous cooling and protecting jet comprises a compressed air, which is dry and oil-free.


Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 24, the prior art of record does not disclose the additional limitation of “wherein said at least one plasma torch is a multiple-jet plasma torch; and wherein the electric generator comprises a common primary stage connected to an electrical supply network ensuring at least one AC/DC conversion, and a plurality of individual secondary stages, each individual secondary stage independently supplying several electrodes of the multiple-jet plasma torch with a regulated current.”
With respect to claim 25, the prior art of record does not disclose the additional limitation of “wherein said at least one plasma torch comprises a plurality of simultaneously operated single-jet plasma torches; and wherein the electric generator comprises a common primary stage connected to an electrical supply network ensuring at least one AC/DC conversion, and a plurality of individual secondary stages, each individual secondary stage independently supplying several electrodes of said plurality of simultaneously operated single-jet plasma torches with a regulated current.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK